Citation Nr: 0600736	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-17 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right shoulder 
disability, claimed as due to an abnormality of the ribs.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant served on active duty from April 2000 to 
September 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision from the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied the above claim.

Two Board hearings have been previously scheduled (February 
2003 and October 2004), and the veteran failed to appear for 
both of them.


FINDINGS OF FACT

1.  There is no competent evidence of any currently 
manifested clinical disability of the right shoulder.

2.  The objective and competent medical evidence of record 
preponderates against a finding that a currently claimed 
right shoulder disorder originated in, was caused by, or was 
aggravated during the veteran's period of active military 
service.


CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5100-5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, VCAA notice was provided to the appellant 
prior to the adjudication of his claim.  The content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied, because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In a November 2001 letter implementing VA's duties to notify 
and to assist, the RO informed the veteran of the steps that 
had been undertaken with respect to evidentiary development 
of his claim, and what the veteran's own responsibilities 
were in accord with the duty to assist.  This letters also 
provided full notice as to the VCAA's provisions  In 
addition, the veteran was advised, by virtue of a December 
2001 rating decision and a detailed October 2002 Statement of 
the Case (SOC), of the pertinent law and what the evidence 
must show in order to substantiate the claim.  All such 
notices provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the Board points 
out that the record contains a November 2001 report of 
contact, at which time the veteran reported that he had no 
additional evidence to submit in support of his claim.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and assist him in developing relevant evidence.  The 
Board notes, in addition, that the service medical records 
have been secured for the file.  For its part, VA has done 
everything reasonably possible to assist the veteran, and no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records (SMRs) include a June 2000 
examination report, at which time clinical evaluation 
revealed no abnormalities of the upper extremities.  The 
veteran did not report having any medical symptoms of 
problems.  In July 2000, the veteran was seen for a one-week 
history of complaints of right shoulder pain.  The veteran 
reported that he felt a tear while doing push-ups and 
rotations.  An assessment of rotator cuff tear was made.  
Following testing which revealed right shoulder range of 
motion within normal limits and 5/5 strength bilaterally, an 
assessment of right shoulder tendonitis/bursitis was made.  
X-ray films of the right shoulder taken in July 2000 showed 
anomalous development of the 1st ribs which raised high, and 
were equivalent to cervical ribs, described as a congenital 
abnormality.  There was no evidence of shoulder fracture or 
dislocation.  When he was seen later in July 2000 for a 
follow-up, an assessment of right shoulder myalgia was made.  
The veteran was seen again for complaints of right shoulder 
pain in August 2000, 5 weeks into basic training, which was 
assessed as tendonitis.  A September 2000 record documents 
that the veteran had right shoulder pain due to a congenital 
abnormality of the ribs which existed prior to service and he 
was referred to the medical board.  

A Medical Evaluation Board convened in September 2000, 
determining that a diagnosis of chronic right shoulder pain 
due to congenital abnormality of the ribs was warranted.  It 
was determined that this condition existed prior to service 
and was not permanently aggravated in service.  Separation 
from service was recommended, as the veteran was found to be 
medically unfit for retention.  

A VA examination of the shoulders was conducted in November 
2001, and the claims folder was reviewed.  A history of right 
shoulder problems since service (June 2000) was noted.  The 
veteran reported that no treatment had been sought since 
separation from service in September 2000.  The veteran 
complained of intermittent right shoulder pain and difficulty 
on heavy lifting (over 75 pounds).  Range of motion of the 
right shoulder was within normal limits, with painful motion 
on full flexion/abduction.  X-ray ray films of September 2000 
were reviewed and new films were taken.  X-ray films of the 
right shoulder taken in November 2001 revealed no fractures, 
dislocations, or other abnormalities and were considered to 
be normal.  X-ray films of the chest and right rib cage 
revealed an old healed fracture of the right anterior 1st 
rib, with no new fractures and no active chest disease.  A 
diagnosis of an old healed fracture of the right first rib 
with mild dextroscoliosis was made.  

The examiner commented that there was no congenital 
abnormality of the ribs identified and that, instead, an old 
healed right first rib fracture was noted in combination with 
mild dextrascoliosis.  The examiner added that there was no 
specific right shoulder pathology identified, and the 
examiner opined that the complaints of right shoulder pain 
may be due to previous 1st right rib fracture, creating some 
positional change with referred pain.  

The examiner added an addendum in October 2002, after review 
of the SMRs.  It was noted that the veteran had a pre-
existing congenital 1st rib abnormality, leading to pain 
(decreased motion of the right shoulder), followed by a 
gradual increase in pain and decreased range of motion during 
the first few weeks of basic training, without injury or 
trauma.  The examiner felt that it was highly unlikely that 
the veteran suffered a right first rib injury during his 
service or at any other time.  The examiner concluded that 
the veteran suffered from right shoulder pain, but the 
current X-ray studies and physical evaluation were within 
normal limits, so the brief in-service period has not 
aggravated his congenital condition any.

III.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered or disease contracted during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993).

IV.  Analysis

The veteran has claimed service connection for a right 
shoulder disability under the theory that it is due to a 
congenital abnormality of the ribs.  The Board points out 
that the service-connection claim at issue solely pertains to 
the right shoulder; the veteran did not claim a rib 
disability in addition.  There was no indication of any right 
shoulder disability as shown by a June 2000 examination 
conducted shortly after his induction into service, nor does 
any other evidence establish, or even suggest, the presence 
of a pre-existing right shoulder injury, disorder or 
disability.  

The SMRs reflect that from July to September 2000, the 
veteran suffered from right shoulder problems, variously 
assessed as a rotator cuff tear, tendonitis/bursitis, and 
myalgia.  Ultimately the veteran was discharged from service 
due to medical unfitness, diagnosed as chronic right shoulder 
pain due to congenital abnormality of the ribs.

Post-service, a VA examination of the joints was conducted in 
November 2001.  At that time, the veteran reported that he 
had not sought or received any post-service treatment for his 
shoulder.  The examination revealed no clinical abnormality, 
there was full range of motion, and X-ray films were normal.  
The only documented symptom as to the right shoulder was 
pain.  The examiner concluded that the veteran suffered from 
right shoulder pain, but the current X-ray studies and 
physical evaluation were within normal limits.

As noted above, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

In this case, the only post-service symptomatology of the 
right shoulder consists of pain, without any currently 
diagnosed underlying clinical disability.  The Court has held 
that a symptom alone, such as pain, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001)).  Therefore, the Board concludes that, 
other than the veteran's description of pain, there is no 
indication that he has a current disability in his right 
shoulder.  Without a diagnosis of a right shoulder 
disability, the Board cannot grant the veteran's claim.

The theory of entitlement of the veteran's claim is based 
upon a connection between the claimed right shoulder disorder 
and a congenital abnormality of the ribs.  Initially, the 
Board notes that in fact a diagnosis of chronic right 
shoulder pain due to congenital abnormality of the ribs was 
made in service and, due to that condition, the veteran was 
discharged from service.  Congenital or developmental defects 
are not diseases or injuries within the meaning of the 
applicable legislation.  38 C.F.R. § 3.303(c), 4.9 (2005).  
See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal 
dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited 
therein.  See also VAOPGCPREC 82- 90.   However, the VA 
General Counsel has further noted that if, during service, 
superimposed disease or injury occurs, service connection may 
be warranted for the resultant disability.  Id.

However, upon evaluation by a VA examiner in November 2001, a 
little more than a year after the veteran's discharge from 
service, the examiner determined that there was no congenital 
abnormality of the ribs identified and that, instead, an old 
healed right first rib fracture was found in combination with 
mild dextroscoliosis.  The examiner opined that the 
complaints of right shoulder pain may be due to previous 1st 
right rib fracture, creating some positional change with 
referred pain.  The examiner felt that it was highly unlikely 
that the veteran suffered a right first rib injury during his 
service or at any other time.  The examiner concluded that 
the veteran suffered from right shoulder pain, but the 
current X-ray studies and physical evaluation were within 
normal limits, so the brief in-service period did not 
aggravate his congenital condition any.


Most significantly, in 2001 the VA examiner specifically 
determined that there was no specific right shoulder 
pathology identified, aside from complaints of pain.  In this 
case, the post-service evidence contains no evidence of any 
currently manifested clinical disability of the right 
shoulder.  Regardless of the theory of entitlement, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  In 
essence, there is no currently manifested right shoulder 
disability, and service connection is therefore not warranted 
on that basis alone, so any further analysis of whether the 
right shoulder condition was incurred or aggravated in 
service is moot.  

In short, the veteran has submitted no competent evidence to 
support his assertion that he has a current clinical 
disability of the right shoulder that is the result of direct 
service incurrence or in-service aggravation related to a 
possible congenital rib abnormality.  The Board finds that 
the probative weight of the negative evidence exceeds that of 
the positive.  Therefore, the claim for service connection 
for a right shoulder disability must be denied.  Gilbert, 1 
Vet. App. at 49.


ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


